DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 97-104 as filed on 4/15/2021 are under examination in the instant office action.
Claims 85-91 and 93-96 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/15/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 97, 98 and 100-104 remain/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,025,874 (Bellot et al).
US 8,025,874 (Bellot et al) discloses a composition comprising: 
1) at least one or more of microbial species or several strains of Bacillus (table 2) as active ingredient for controlling odor and for reduction of ammonia and/or other noxious or odorous compounds (col. 3, lines 54-60); 
Bacillus bacterial cells (col. 5, lines 15-25); and 
3) a “manure” such as animal bedding saturated with animal excreta; for example: “horse waste product” of the example 1 (animal bedding saturated with animal excreta is claimed “manure” in view of specification definition at par. 0060); 
wherein the “manure” is combined with the bacteria-loaded product of table 2 (as intended for treating “manure” in the example 1), thereby, forming the 3-components composition as required by the claim 97.  The cited document recognizes that the product provides for 50-60% reduction in ammonia and/or other noxious or odorous compounds (col. 3, lines 55-59) as required by claim 103.
Thus, the cited composition is considered to be identical to the claimed composition because the cited composition comprises 3 identical components as required by the claims (porous carrier, microbe and manure including the treatment effective ingredient such as Bacillus; and because the claimed amount 0.025g -1kg of generic “porous” material per 1 cubic meter of “manure” which is also a generic “porous” material (such as combination of excreta with litter, straw or bedding; see specification par. 60) has no meaning as intended for decrease of noxious materials. 
The claimed amount of porous material per manure has no meaning because one generic material is added to the same genetic material (both being solely characterized as porous as claimed and as disclosed) and because amount of treatment effective ingredient (microorganisms) is not specified as claimed and as 
In alternative, the disclosure of the cited document allows for estimation of the amount of porous microbe-loaded carrier per manure bedding that appears to be the same amount as claimed. For example: the composition of example 2 contains 1 scoop of bacteria-loaded porous product per 2 cubic food of “manure” or animal-exposed bedding shavings (col. 8, lines 36-37). The disclosed “scoop” in order to be effective for odor treatment has to provide for 108 CFU of bacteria per scoop (col. 8, line 34). The bacterial product of table 2 contains about 1011 CFU in total 4.5kg of “porous” materials. Thus, the recited “scoop” with 108 CFU will weights about 4.5 mg. One cubic foot is 0.028 cubic meters. Thus, the final composition with 3 main components contains 4.5mg of bacteria loaded porous material per 0.056 cubic meters or about 80 mg of porous materials per 1 cubic meter. This value falls into the claimed-recited numeric range. 
Thus, the cited US 8,025,874 (Bellot et al) is considered to anticipate pending claim 97, whether the claimed amount has or does not have meaning.  
As applied to claims 97, 98 and 103: the cited composition reduces odor and ammonia smell (col. 5, line 58-60). The cited document recognizes that the product provides for 50-60% reduction in ammonia and/or other noxious or odorous compounds (col. 3, lines 55-59).
As applied to claim 101: US 8,025,874 (Bellot et al) teaches that bacteria are grown in a liquid culture media (or in the claimed “solution”) and further collected as intended for loading on “porous” carrier (col. 5, lines 1-25). The final product appears to 
As applied to claim 102: claim recited limitation drawn to a mass ratio 0.25-10 of “solution” to “porous” material has no meaning for the final product which is a dry “powder” (as “a free flowing powder”) as claimed. The components of “solution” are neither claimed nor disclosed.  The product is not limited to amounts of microbial cells whether dead or live. The “solution” is not a component of the final product as claimed. The claim-recited “microbial solution” is no more than an intermediate product that is not present as a whole in the final product except for microbial cells themselves. The specific components and their amount of “MagicManure” product are not disclosed in the as-filed specification except that it might contain cells of Bacillus (0074). The cited product contains Bacillus grown in a liquid medium; and the cells of Bacillus are incorporated into porous carrier. Moreover, the cited product provides for the same effects in reducing odor with the same intensity of about 50-60% reduction as the claimed composition (claim 103). Thus, the cited product is reasonably considered to contain the same effective amounts of active ingredient or same “mass ratio”, if it might be intended as to express effective amounts. 
As applied to claim 104: bentonite and fullers’ earth (table 2) are both combinations of silica and alumina. 
Thus, the cited US 8,025,874 (Bellot et al) is considered to anticipate the claimed invention. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 97-104 remain/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,025,874 (Bellot et al), US 9,453,156 (Wu), US 5,192,547 (Taylor) and Heitkamp et al (IDS reference; Environmental Toxicology and Chemistry. 1993, Vol. 12, pages 1013-1023).
The cited US 8,025,874 (Bellot et al) is relied upon as explained above for the disclosures of a composition comprising: 1) one or more of bacterial species of Bacillus; 2) a “porous” material including bentonite, fullers earth (table 2, col. 6), wherein the porous material is loaded with bacteria (col. 5, lines 15-25); and 3) “manure” such as animal bedding saturated with animal excreta; for example: “horse waste product” of the example 1; wherein the cited “manure” is combined with the cited bacteria-loaded product of table 2 (as intended for treating “manure” in the example 1). Regardless whether the cited document US 8,025,874 (Bellot et al) might or might not recite the claimed amount of porous carrier per manure (as explained above), optimization of specific amounts would be obvious to one of skill in the art as a result effective variable upon routine experimentation.
 The product of US 8,025,874 (Bellot et al) clearly contains “porous” material or medium for as delivery carrier of biological active materials such as microbial cells 
However, the cited US 8,025,874 (Bellot et al) is silent about diameter and pore size of porous material particles in the manure-containing composition under treatment. 
In particular, the product of US 8,025,874 (Bellot et al) contains “porous” material fullers earth. The fuller earth, as a common absorbent or as a common carrier in biotechnological applications, has mean diameter 33 microns  (micrometers) and mean diameter 30-70 nanometers (for example: see US 9,453,156 at col. 4, lines 65-68) which fall within the claimed ranges for diameter and pore of “porous” material.
The product of US 8,025,874 (Bellot et al) contains “porous” material bentonite (same a clay montmorillonite). The montmorillonite or bentonite, as a common absorbent or as a common carrier in biotechnological applications, has mean diameter 50-600 A or 5-600 nanometers and it is reduced to diameter of 176 mesh or 88 microns. For example: see US 5,192,547 (Taylor) at abstract, at col. 4, line 31, at col. 8, lines 49-54. These common dimensions fall within the claimed ranges for diameter and pore of “porous” material.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was filed to select commonly used porous absorbent or carrier materials characterized by the same diameter and pore size of particles as claimed with a reasonable expectation of success in treating wastes including manure because porous materials are used for delivery of biologically active microbes for 
	Thus, the claimed invention as a whole was clearly prima facie obvious, especially in the absence of evidence to the contrary.
	The claimed subject matter fails to patentably distinguish over the state art as represented be the cited references. Therefore, the claims are properly rejected under 35 USC § 103.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 97-104 remain/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or a law of nature without significantly more. 
The claims recite a composition comprising: 1) a generic microorganism or a naturally occurring microorganism (0067-0073); 2) a porous material including natural minerals or clays commonly present in soil and/or in nature; and 3) manure or animal manure in view of specification (0062). The claimed concentration 0.025mg-1kg of “porous” material per cubic meter of “manure” which is a “porous” material has no meaning and/or no precise meaningful numeric value as explained above. Thus, a 
Therefore, the compositions as encompassed by the claims is a product of nature for being a combination of naturally occurring components.
This judicial exception is not integrated into a practical application because claimed structural elements do not add a meaningful limitation as it is merely a nominal or token extra-solution component of the claim, and is nothing more than an attempt to generally link the product of nature to a particular technological environment.
The additional elements such as amounts are meaningless for the reason explained above. Reduction of odor is an intended effect provided by natural microbes. Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately and in combination, they do not add significantly more (also known as an “inventive concept”) to the exception. 
Response to Arguments
Applicant's arguments filed on 11/12/2021 have been fully considered but they are not persuasive. 
With regard to the claim rejected under 35 U.S.C. 102 (a) (1) as being anticipated by US 8,025,874 (Bellot et al) Applicants’ main argument that the examiner’s calculations of amount of porous carrier per manure are in error; and, thus, the cited disclosure does not anticipate the claimed composition (response page 3).
First, this argument is not persuasive because claimed numerical value of amounts of porous carrier per manure has no meaning in the claimed composition since 
Second, applicants’ arguments and recalculations of the amount of carrier to manure in the cited document are based on one specific preselected concentration of bacterial cells per gram in the “scoop” of the product that is used for combining with bags of manure bedding in the cited disclosure. However, the examiner’s calculations are correct and made to demonstrate precisely that, when there is no preselected amount of treatment effective components (CFU of microbial cells per g of product or carrier), the weight of a generic cell carrier per volume of generic manure falls with the claimed range; the claimed range being meaningless with regard to treatment of manure as intended to decrease odor noxious materials because there is no limitations drawn to  amounts of treatment effective ingredients (microbial cells) as claimed and as disclosed in specification (“Manure Magic” product, for example: par. 0074).
With regard to claim rejection under 35 U.S.C. 103 as being unpatentable over US 8,025,874 (Bellot et al), US 9,453,156 (Wu), US 5,192,547 (Taylor) and Heitkamp et al (Environmental Toxicology and Chemistry. 1993, Vol. 12, pages 1013-1023) Applicants’ first argument is about the same that the cited prior art does not teach or suggest claimed amount of porous carrier per manure (response page 4).

Applicants’ second argument is drawn to effective reduction ammonia and hydrogen sulfide by using Applicants’ product in the amounts as claimed, wherein when more of product is used the final effect occurs in a shorter period of time (response pages 4-5). 
This argument is not considered persuasive because Applicants’ product as claimed is not limited by any specifics of the treatment effective ingredient (treatment specific microbe, concentration of active cells). The argument about using more of product for faster effects is reasonably considered to be an obvious generic concept. 
With regard to claim rejection under 35 U.S.C. 101 Applicants’ argument appears to be drawn to some inert and/or non-volatile properties of claimed product (response page 5). This argument is not considered persuasive because it is unclear how this argument relates to natural or non-natural features of the product.  
No claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA AFREMOVA whose telephone number is (571)272-0914.  The examiner can normally be reached on Monday-Friday: 8.30am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 
Vera Afremova
February 15, 2022
/VERA AFREMOVA/           Primary Examiner, Art Unit 1653